June 6, 2013




                                JUDGMENT

                 The Fourteenth Court of Appeals
                        HARVELLA JONES, Appellant

NO. 14-12-00306-CV                         V.

  VILLAGE OF TOWN CENTER OWNERS ASSOCIATION, INC., Appellee
               ________________________________

       This cause, an appeal from the judgment in favor of appellee, Village of
Town Center Owners Association, Inc., signed March 26, 2012, was heard on the
transcript of the record. We have inspected the record and find no error in the
judgment. We order the judgment of the court below AFFIRMED.

     We order appellant, Harvella Jones, to pay all costs incurred in this appeal.
We further order this decision certified below for observance.